United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2164
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Dana L. Ford,                           *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 1, 2006
                                Filed: March 31, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      After the district court1 denied his motion to suppress evidence seized from his
home pursuant to a search warrant, a jury found Dana L. Ford guilty of being a felon
in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The district court2

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable
Robert E. Larsen, United States Magistrate Judge for the Western District of
Missouri, to whom the motion was referred pursuant to 28 U.S.C. § 636(b).
      2
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
sentenced him to thirty months in prison and three years of supervised release. On
appeal, he challenges the denial of his motion to suppress and his request for an
acceptance-of-responsibility reduction. For the reasons discussed below, we affirm.

       We first conclude that the district court did not err by denying Ford’s
suppression motion because the information within the four corners of the affidavit
submitted in support of the search warrant application was sufficient to establish
probable cause. See United States v. Solomon, 432 F.3d 824, 827-28 (8th Cir. 2005).
We also conclude that the district court did not err by denying Ford a reduction at
sentencing for acceptance of responsibility because he challenged his factual guilt at
trial. See United States v. Yirkovsky, 338 F.3d 936, 941 (8th Cir. 2003).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-